United States Court of Appeals
                       For the First Circuit


No. 14-1617

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                           ERNESTO MONELL,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. F. Dennis Saylor IV, U.S. District Judge]


                               Before

                      Kayatta, Selya, and Dyk*,
                           Circuit Judges.


     Jonathan Shapiro, with whom Harley C. Racer and Shapiro,
Weissberg & Garrin, LLP, were on brief, for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          September 2, 2015




*   Of the Federal Circuit, sitting by designation.
             KAYATTA,   Circuit      Judge.      Ernesto    Monell   ("Monell")

appeals from his conviction and sentence for one count of being a

felon in possession of a firearm and ammunition and for one count

of possessing with intent to distribute cocaine base.                His primary

challenge on appeal is to the warrant used by police to search his

apartment.    Monell also raises several other issues from his trial

and   sentencing.       After   careful       consideration,   we    affirm   the

district court's judgment in full.

                                I.   Background1

             On February 16, 2012, police officers of the Fall River,

Massachusetts, Police Department, executed a warrant to search an

apartment suspected of belonging to a man known to the officers

only as "Ness."     Inside the apartment, officers found Monell, who

matched the physical description of "Ness."                One of the officers

witnessed Monell placing a handgun on top of a refrigerator as the

officers broke down the apartment door.              After arresting Monell,

officers seized the loaded handgun on the refrigerator, along with

a dismantled shotgun, two shotgun rounds, 37 small bags of crack

cocaine, digital scales, and materials used as drug packaging.

Officers also found, among other items, a Massachusetts driver's

license for Ernesto Monell, envelopes addressed to "Ernesto" but


1 We provide only enough background to frame the issues on appeal,
reserving a fuller recitation of the facts relevant to each issue
for our subsequent discussion of that issue. See United States v.
Burgos-Montes, 786 F.3d 92, 99 (1st Cir. 2015).


                                      - 2 -
containing letters written to "Ness," photographs of Monell with

members of the Bloods street gang, and three cell phones.

              A grand jury issued an indictment charging Monell with

being    a    felon   in   possession     of     a   firearm   and      ammunition    in

violation of 18 U.S.C. § 922(g)(1) (count one) and possession of

cocaine base with intent to distribute in violation of 21 U.S.C.

§ 841(a)(1) (count two). Monell filed several unsuccessful motions

before trial, including a motion to suppress evidence seized from

the apartment, a motion to reconsider the denial of the initial

motion   to    suppress,     and    a    motion      in   limine   to   preclude     the

testimony of the prosecution's proposed expert witness on drug

distribution.

              During the six-day trial, the government introduced many

of the items seized during the search to establish that Monell

lived    in    the    apartment    and    that       he   possessed     the   handgun,

ammunition, and drugs.            The government also put on an expert on

drug    distribution.        In    his    defense,        Monell   argued     that   the

government failed to establish that he, and not someone else living

in the apartment, possessed the gun, ammunition, and drugs.                           To

support his theory, Monell called his mother as a witness, who

testified that she once visited Monell at the apartment, where she

saw other individuals who remained in the apartment after she left

with Monell.




                                         - 3 -
              The jury convicted Monell of both counts. The district

court sentenced Monell to 262 months in prison on count one and

240 months on count two, to be served concurrently. In this timely

appeal, Monell challenges (1) the denial of his motion to suppress;

(2) the government's peremptory strike of an African-American

juror; (3) the testimony of the government's expert witness on

drug    distribution;   (4)   the   potential     admission    of    rebuttal

evidence if Monell called one of his proposed witnesses; and (5)

his sentence.

                              II.   Analysis

A.     Motion to Suppress Evidence from the Apartment

            Monell   renews   his   challenge    to   the   search   warrant,

claiming that the warrant lacked probable cause, and that the good-

faith exception to the exclusionary rule should not apply.               His

argument relies primarily on a discrepancy between the criminal

conduct described in the supporting affidavit (illegal use of a

firearm) and the items to be searched for (evidence of illegally

possessed firearms).      In reviewing the denial of a motion to

suppress, we review the district court's ultimate probable cause

and good faith determinations de novo.          United States v. Brunette,

256 F.3d 14, 16-17 (1st Cir. 2001). We review the district court's

factual findings for clear error.       United States v. Woodbury, 511
F.3d 93, 96 (1st Cir. 2007).




                                    - 4 -
             1.    Relevant Background

             On   February     16,   2012,   Detective   William     Falandys

("Detective Falandys") applied for and received a no-knock warrant

to search apartment number four in a multi-unit dwelling at 696

North Main Street in Fall River.         The primary evidence in support

of probable cause for the search came from two confidential

informants,       whose   information    was    set   forth   in    Detective

Falandys's    attached     and   incorporated    affidavit.        The   first

confidential       informant     ("CI-1")      had    previously     provided

information that led to at least two arrests and the seizure of

marijuana and cocaine. In the week before the warrant application,

CI-1 had given Detective Falandys the following information about

the resident of apartment four at 696 North Main Street (known to

CI-1 only as "Ness"):

     Ness "is a member of the Bloods [s]treet gang";

     Ness "has threaten[ed] individuals in the area to further his

      gang[']s activity";

     Ness "was involved in an incident where 'Ness' struck an

      individual with a firearm";

     Ness possessed a shotgun, rifle, and bulletproof vest;

     Within the previous 72 hours, CI-1 had seen "two rifle type

      firearms against a wall in the apartment."




                                     - 5 -
CI-1 also showed Detective Falandys the apartment building and

described the location of apartment four within the building, which

was later confirmed by another officer.

          The second confidential informant ("CI-2") had spoken to

another   police   officer,    who    relayed    CI-2's    information   to

Detective Falandys.    The affidavit provided no information about

CI-2's track record as an informant.         Within the prior week, CI-2

had seen someone named "Ness" "point a firearm at an individual in

the area of 696 North Main Street."             Both CI-1 and CI-2 gave

similar physical descriptions of "Ness," though they did not

provide his full name.2       Detective Falandys stated that he had

"exhausted all means necessary to identif[y] the identity of 'Ness'

without compromising this investigation."

          Detective   Falandys       also   listed   his   law   enforcement

training and experience, primarily as a narcotics investigator,

including experience "cultivat[ing] confidential informants" and

"participat[ing] in the execution of numerous (no less than two

hundred) search warrants."     Based on his training and experience,

and the information from the CIs, Detective Falandys "believe[d]

firearms arms [sic], are being stored in apartment 4."                   The




2 CI-1 described "Ness" as a "light skin black male, approximately
6'0 tall between 190-200 lbs" who wore eyeglasses. CI-2 described
"Ness" as a "black male, approximately 6'0 tall between medium
build [sic] with wire frame glasses."


                                 - 6 -
magistrate signed the warrant, and Detective Falandys executed the

search warrant later the same day.

              Before trial, Monell filed a motion to suppress evidence

found in the apartment on the basis that the warrant was not

supported by probable cause. The district court denied the motion.

The court concluded that the affidavit furnished probable cause

that the search would uncover evidence of the Commonwealth crimes

of assault with a dangerous weapon and use of a firearm during

commission of a felony, although the district court acknowledged

that   "the    evidence   here   was   thin,"   and   only   enough   for    "a

borderline or marginal case from a probable cause standpoint."

The district court also found that the good faith exception to the

exclusionary rule would apply in any event.

              After a change of defense counsel, Monell filed a motion

to reconsider the suppression ruling.            In response to further

briefing, the district court revised its earlier ruling.                    The

district court determined that the search warrant was not supported

by probable cause because it authorized a search for evidence of

a crime for which probable cause was lacking: illegal possession

of firearms. In particular, the affidavit contained no information

that Monell was prohibited from possessing firearms.           The district




                                   - 7 -
court concluded nonetheless that the good faith exception applied,

and therefore denied Monell's motion.3

             2.     Analysis

             We begin our analysis by rejecting Monell's contention

that   the   warrant    affidavit    did   not   adequately    establish   the

reliability of the information supplied by the two confidential

informants.       CI-1 had previously provided information found to be

accurate in at least two other arrests.                See United States v.

Schaefer, 87 F.3d 562, 566 (1st Cir. 1996) ("[S]uch an indicium of

reliability may itself be sufficient to bulwark an informant's

report.").    Though the officer's affidavit did not provide a track

record for CI-2, the mutual corroboration of the two CIs' stories-

-the location of the events, the physical description of "Ness,"

and the firearm-involved nature of the activity--served to bolster

the reliability of the information provided by each of them.               See

id.    ("[C]onsistency     between   the     reports    of   two   independent

informants helps to validate both accounts.").




3 In addition to assault with a dangerous weapon, the government
argues that the affidavit supported probable cause of two other
crimes. The first is possession of a firearm during commission of
a felony under Mass. Gen. Laws ch. 265, § 18B, though the
government does not articulate which felony it thinks Monell
committed. The second crime, mentioned for the first time in a
footnote in the government's brief, is illegal storage of a firearm
under Mass. Gen. Laws ch. 140, § 131L. For simplicity, we focus
our treatment not on these two crimes, but on assault with a
dangerous weapon.


                                     - 8 -
           That brings us to the substance of the facts collectively

supplied by the two informants.          As the district court observed,

those facts supplied probable cause to believe that a person named

"Ness" residing in apartment four at 696 North Main Street had

committed assault with a firearm.             See Mass. Gen. Laws ch. 265,

§ 15B; Commonwealth v. Melton, 763 N.E.2d 1092, 1096 (Mass. 2002)

(crime of assault with a dangerous weapon consists of attempted

battery or immediately threatened battery perpetrated by means of

a dangerous weapon).        Accordingly, a magistrate would have had a

substantial basis to think that the affidavit supported probable

cause to search for evidence of assault with a dangerous weapon in

apartment four.       See United States v. Joubert, 778 F.3d 247, 252

(1st Cir. 2015) ("The reviewing court's duty is 'simply to ensure

that the magistrate had a substantial basis for concluding that

probable cause existed.'" (quoting Illinois v. Gates, 462 U.S.
213, 238 (1983)); United States v. Feliz, 182 F.3d 82, 86 (1st

Cir. 1999) ("A warrant application must demonstrate probable cause

to   believe   that   (1)   a   crime   has    been   committed   .   .   .   and

(2) enumerated evidence of the offense will be found at the place

to be searched . . . .").       And such evidence would plainly include

guns--whether legally possessed or not--and evidence of access to

guns.

           The warrant as issued did indeed authorize a search for

guns "used as the means of committing a crime."            The complication


                                    - 9 -
that gives rise to the main thrust of this appeal is that the

warrant authorized a search only for "illegally possessed" weapons

and evidence that would show "Ness" had such weapons.            In this

respect, the warrant was less broad than it might have been.        That

diminished    breadth,    moreover,    was   a   product   of   Detective

Falandys's apparent--and mistaken--belief that the facts reported

by   the   confidential   informants   established   probable   cause   to

believe that "Ness" committed the crime of illegally possessing a

gun.   That apparent belief was clearly wrong because there was no

evidence at the time that "Ness" had no right to possess a gun, a

necessary element of the crime.        See, e.g., 18 U.S.C. § 922(g)(1)

(unlawful possession of a firearm by a felon).             In short, the

detective had probable cause to search "Ness's" apartment for

firearms that might bolster a charge of assault or battery with a

firearm, but he crafted the warrant application to search for

evidence of another crime (illegal possession of firearms) for

which the detective lacked any evidence of an essential element

(that "Ness" was unable to lawfully possess a gun).4


4 As requested in the application, the warrant authorized a search
of the apartment for the following items:

            Any and all illegally possessed assault
            weapons, machine guns, firearms, shotguns,
            ammunition,   feeding    devices,    and   Any
            paraphernalia, or instrumentalities, related
            to the use, sales, manufacture, defacement,
            and distribution, of said illegal weapons, and
            all monies or records, printed or electronic,


                                 - 10 -
             It is difficult to see why such an error in identifying

the criminal law that is violated by the conduct described in the

affidavit necessarily renders the warrant invalid.                 Cf. Whren v.

United States, 517 U.S. 806, 813 (1996) (arrest is valid if

supported by probable cause of offense X, even if the officer made

the arrest with the goal of finding evidence of offense Y).                    In

assessing    the   validity     of   a   warrant,    we   generally   apply    an

objective test, asking whether the facts constitute probable cause

of a crime, rather than whether the officer thought they did.                 See

United States v. Silva, 742 F.3d 1, 8 (1st Cir. 2014) ("In

evaluating probable cause, a court looks 'at the objective facts,

not at the actors' subjective intent.'" (quoting United States v.

Sanchez, 612 F.3d 1, 6 (1st Cir. 2010)).            It is even more difficult

to see why the officer's limitation on the types of guns and gun-

related evidence to be searched for should render the warrant

invalid.     Nothing in the Fourth Amendment requires that a search

be conducted as broadly as possible.

             In any event, we need not decide finally whether the

detective's error rendered the warrant invalid and the search

unlawful.5      Instead,   we    hold    that,   assuming    the   warrant    was



             derived from the illegal sales thereof, and
             any personal papers or items to show standing.

5 We therefore need not address the government's argument that the
affidavit contained probable cause of assault with a dangerous
weapon or similar crime, and that "illegally possessed" in the


                                     - 11 -
invalid, the nature, effect, and cause of this particular type of

assumed invalidity are such as to render the exclusionary rule

inapplicable.

              When a warrant issues without any probable cause of any

crime, it results in a search that violates the subject's privacy

and that would not have occurred but for the error.              See Brinegar

v.   United    States,   338 U.S. 160,    176   (1949)   (probable   cause

principles "seek to safeguard citizens from rash and unreasonable

interferences with privacy and from unfounded charges of crime").

Here, by contrast, had the error in labeling the criminal conduct

described in the affidavit as illegal possession rather than

assault with a deadly weapon not occurred, there still would have

been a search, and that search would have been valid.                      And

precisely that evidence which was found in the search challenged

here would have been found in a valid search predicated on the

crime of assault using a firearm.6




warrant could be read to mean firearms possessed while using them
illegally. See, e.g., United States v. Beckett, 321 F.3d 26, 32
& n.4 (1st Cir. 2003) (declining to decide whether warrant was
supported by probable cause and instead affirming on basis of good
faith under Leon).

6 Although the search warrant also authorized a search for evidence
related to illegal firearm "sales, manufacture, defacement, and
distribution," and records or money derived from illegal sales,
Monell does not argue that the officers found or seized any
evidence under these clauses.


                                      - 12 -
            The    Supreme   Court      has   instructed       that   in    order     to

"trigger    the     exclusionary        rule,     police       conduct      must      be

sufficiently deliberate that exclusion can meaningfully deter it,

and sufficiently culpable that such deterrence is worth the price

paid by the justice system."            Herring v. United States, 555 U.S.
135, 144 (2009); see also United States v. Leon, 468 U.S. 897,

920-21 (1984) (explaining that in most cases, "when an officer

acting with objective good faith has obtained a search warrant

from a judge or magistrate and acted within its scope . . . there

is no police illegality and thus nothing to deter").                       No officer

could have had any reason to deliberately make the error made here.

The error arguably reduced the scope of the search from evidence

of any firearm that might have been used to assault or batter a

person to evidence of illegally possessed firearms only.                        To be

blunt, if Detective Falandys were to encounter the exact same

situation   tomorrow,      having    first      read   our     discussion      of   the

deficiencies of the warrant, his likely reaction would be to draft

a broader description of the items to be searched for, not a

narrower one.       See Horton v. California, 496 U.S. 128, 138 n.9

(1990)   ("If     the   police   have    probable      cause    to    search    for    a

photograph as well as a rifle and they proceed to seek a warrant,

they could have no possible motive for deliberately including the

rifle but omitting the photograph. Quite the contrary is true.

Only oversight or careless mistake would explain the omission


                                     - 13 -
. . . ." (quoting Coolidge v. New Hampshire, 403 U.S. 443, 517

(1971)   (White,    J.,   concurring   and   dissenting)).    And   the

exclusionary rule does not exist to punish such negligent, harmless

mistakes by law enforcement.     See Herring, 555 U.S. at 144 ("[T]he

exclusionary rule serves to deter deliberate, reckless, or grossly

negligent conduct, or in some circumstances recurring or systemic

negligence.").     Similarly, our holding gives no other officer any

incentive to describe inaccurately a crime for which there is

probable cause so as to obtain a warrant that casts no more broadly

than would a properly targeted warrant.          In short, were we to

invoke the exclusionary rule in this case, we would neither deter

culpable conduct nor reduce the incidence of intrusions that should

not occur.   Exclusion of the evidence found in such a case would

therefore impose a price on the justice system in return for no

meaningful gain in deterring the occurrence of searches that should

not be conducted.     See Davis v. United States, 131 S. Ct. 2419,

2427 (2011) ("For exclusion to be appropriate, the deterrence

benefits of suppression must outweigh its heavy costs.").

          Monell's only rejoinder is to point to case law like our

recent decision in United States v. Cordero-Rosario, 786 F.3d

64(1st Cir. 2015), ordering the exclusion of evidence of child

pornography seized under a warrant.       In that case, we held that an

officer's bald assertions that he was investigating "lewd acts,"

and that his investigation and interview with an injured minor led


                                 - 14 -
him to believe the defendant stored pornography on his computer,

did    not    justify    a   search     of   the    defendant's    apartment     for

pornography (illegal or otherwise).                      Id. at 70, 72-73.       The

affidavit suffered from "glaring deficiencies": there was simply

no nexus between the crime made out in the affidavit and the object

of the search (the defendant's computer), nor was there even

probable cause to believe that the defendant engaged in any crime.

Id. at 71-72.          Accordingly, there was no basis at all to have

searched the suspect's apartment or seized the computer.                     Id. at

72-73.       Here, by contrast, the facts described in the affidavit

provide probable cause to believe that a crime involving gun use

had occurred, and that some evidence related to that crime was in

"Ness's" apartment.

              For these reasons, we agree with the district court that,

assuming the invalidity of the warrant, the good-faith exception

to the exclusionary rule applied to the evidence found in the

apartment.

B.     Batson Challenge to Peremptory Juror Strike

              Monell    next   claims    that      the    prosecutor   exercised   a

peremptory juror challenge solely on the basis of race in violation

of    his    equal   protection   rights      as    articulated    in   Batson     v.




                                        - 15 -
Kentucky, 476 U.S. 79 (1986).7       Batson established the following

three-part framework for evaluating such claims:

          First, a defendant must make a prima facie
          showing that a peremptory challenge has been
          exercised on the basis of race. Second, if
          that showing has been made, the prosecution
          must offer a race-neutral basis for striking
          the juror in question. Third, in light of the
          parties' submissions, the trial court must
          determine whether the defendant has shown
          purposeful discrimination.

Miller-El v. Cockrell, 537 U.S. 322, 328-29 (2003) (citations

omitted) (citing Batson, 476 U.S. at 96-98).      "The opponent of a

strike bears the burden of proof throughout the inquiry."      United

States v. Girouard, 521 F.3d 110, 113 (1st Cir. 2008).     Our review

is for clear error.    Id. at 115.

          The challenged strike was to Juror 19, who apparently

was the only African-American juror remaining in the venire at the

time of the strike.8    Juror 19 identified herself in response to

the district court's question to the venire about involvement in

criminal matters. She recounted the "horrible experience" of being

falsely accused of a hit-and-run and being "treated with total



7 Batson's holding applies to federal courts under the Fifth
Amendment's Due Process Clause. United States v. Girouard, 521
F.3d 110, 112 n.1 (1st Cir. 2008) (citing Edmonson v. Leesville
Concrete Co., 500 U.S. 614, 616 (1991)).

8 The only other African-American juror in the venire was dismissed
by the court for cause when he admitted unequivocally that he would
have trouble being fair based on past negative encounters with the
police.


                               - 16 -
disrespect by [a police] officer."               The district court asked her,

"[a]re you confident you could be fair to both sides?                    Are you

hesitating?" Juror 19 admitted, "I'm hesitating. This experience,

just knowing that truths weren't told by officers.              I'm just being

honest."    Juror 19 later said that she would be fair to both sides,

and, when asked if she would "take [a police] witness as he or she

comes," responded affirmatively.

             Later, the prosecutor used his second peremptory strike

on Juror 19 when she was one of fourteen potential jurors placed

in the jury box.         Monell's counsel objected to the strike on the

basis that Juror 19 was "the only African-American person left, I

think, in the entire venire."                  Without making a finding that

defense counsel established a prima facie case of discrimination,

the     district    court     invited      a   response.    After      accurately

summarizing Juror 19's negative experience with the police, the

prosecutor gave the following race-neutral reason for striking

Juror 19: "She was, as she said, wrongly accused, and we believe

she would have difficulty fairly judging the facts in this case

given    there     are   a   number   of   police   officers,   many    of   whose

credibility would be an important issue in this case given her own

experience."        The district court then denied Monell's Batson

challenge:

             I'm going to accept that as a facially neutral
             reason for striking the juror. [Juror 19]
             certainly in my judgment did express her views


                                        - 17 -
          strongly about her experience and had some
          hesitation, concluding that she could be fair
          to both sides, and so I will accept the
          challenge as not violative of Batson or the
          Equal Protection Clause or otherwise illegal.

          Assuming that Monell satisfied his initial burden of

making a prima facie showing of discrimination, we have little

trouble concluding that the district court did not clearly err in

ruling that Monell failed to carry his ultimate burden of showing

purposeful discrimination.   Few trial lawyers would be eager to

seat a juror who initially and explicitly expressed hesitation

about her ability to be fair to counsel's side of the case.

Furthermore, in gauging both the degree of the juror's potential

bias and the credibility of the prosecutor's explanation, the

district court was in a far better position than are we.       See

Snyder v. Louisiana, 552 U.S. 472, 477 (2008) ("[T]he trial court

must evaluate not only whether the prosecutor's demeanor belies a

discriminatory intent, but also whether the juror's demeanor can

credibly be said to have exhibited the basis for the strike

attributed to the juror by the prosecutor.").   We discern no basis

in the record for finding fault with the district court's on-the-

ground determination.

          Monell attempts to head off this conclusion by arguing,

based on two cases citing studies of racial profiling by law

enforcement, that allowing peremptory strikes on the basis of

negative interactions with police will disproportionately exclude


                             - 18 -
African-American jurors.   Monell did not make this argument below,

so we review it for plain error.       Girouard, 521 F.3d at 115.

Neither the Supreme Court nor this court has held that disparate

impact alone can sustain a Batson challenge, and Monell gives us

no reason to think that the law nevertheless plainly so provides.

See United States v. Charlton, 600 F.3d 43, 55 (1st Cir. 2010)

(Lynch, C.J., concurring) (citing Hernandez v. New York, 500 U.S.
352, 362 (1991) (plurality opinion)); see also United States v.

Perez, 35 F.3d 632, 635 (1st Cir. 1994) ("[A]n explanation may be

'race neutral' even though it does not produce uniform results

across racial lines."). Moreover, the challenge here did not arise

simply because the juror reported a negative interaction with

police from which one might infer an unwillingness to believe other

police officers.   Here, the juror herself was not certain that

such an inference would be inaccurate.9

C.   Admissibility of Government Expert Testimony

          1.   Helpfulness to the jury

          Monell next challenges the admissibility of testimony by

government expert witness Detective Gary Mercurio ("Detective

Mercurio") that evidence found in the apartment was consistent



9 Monell also attempts to contrast the government's strike of Juror
19 with his unsuccessful attempt to challenge a white juror, Juror
12, for cause.      The contrast is an illusion, however: the
government also used a peremptory strike on Juror 12.



                              - 19 -
with drug dealing. Monell's primary claim is that some of Detective

Mercurio's testimony did not "help the trier of fact to understand

the evidence or to determine a fact in issue," as required for

expert   testimony   by     Federal   Rule     of    Evidence   702(a).      In

particular,    Monell   challenges       the   following     four   pieces   of

Detective Mercurio's testimony: (1) that drug dealers "tend to

have other people rent the residences that they use . . . . so

that their name is not associated with that residence;"(2) that

drug dealers tend to have multiple cell phones "to protect their

identity;" (3) that "drug dealers want to protect their product

and their money so they use firearms to do that;" and (4) that a

piece of wood mounted against the apartment door was a barricade,

which drug dealers "use[] to stop other people from taking the

product from that dealer and also to slow down or stop law

enforcement."

             Monell objected to the first three parts of Detective

Mercurio's     testimony,    but   not     the      fourth   part   about    the

barricade.10    Because Monell's claim fails even if he had objected


10The government argues that Monell did not preserve his objections
to any of the challenged parts of Detective Mercurio's testimony
because defense counsel merely stated "[o]bjection" without
articulating specific grounds. See Fed. R. Evid. 103(a)(1)(B).
We are not so sure that the grounds for the objection were not
"apparent from the context." Id. Monell filed a pretrial motion
in limine to exclude Detective Mercurio's testimony about "the
modus operandi of drug distribution on the basis of the evidence
seized" on Rule 702(a) grounds, which the district court denied
provisionally.    Although the motion in limine alone did not


                                   - 20 -
to the barricade testimony, we treat his challenge to all four

pieces of testimony as preserved.     We review preserved challenges

to the admission of expert testimony for abuse of discretion.

United States v. Sebaggala, 256 F.3d 59, 66 (1st Cir. 2001).

             The challenged testimony helped the jury decide whether

Monell operated like a drug dealer, not a user, by taking steps to

conceal his activities and protect a large quantity of drugs. This

court has repeatedly found no abuse of discretion in the admission

of similar expert testimony to explain the typical methods of drug

dealers.     See, e.g., United States v. Hicks, 575 F.3d 130, 144

(1st Cir. 2009) (officer's expert testimony that guns are prevalent

among Brockton drug dealers and about practice of concealing or

swapping firearms was admissible); United States v. Lopez-Lopez,

282 F.3d 1, 14 (1st Cir. 2002) (use of GPS and cell phones to

import   drugs   by   sea).   Detective   Mercurio's   testimony   about

multiple cell phone use and using the names of others to rent

apartments was also directly relevant to address Monell's claim

that he only lived in the apartment sporadically, and that the

drugs and gun could have belonged to others residing in the

apartment.     Given the "considerable latitude" the district court

enjoys in deciding whether expert testimony is helpful to the jury,



preserve Monell's claimed error, it did alert the district court
and prosecutor to his grounds for exclusion at trial. We need not
decide this issue, however, because Monell's claim of error fails
even if preserved.


                                - 21 -
Sebaggala, 256 F.3d at 65, we cannot say that the district court

abused its discretion here.

          2.   Opinion on culpable mental state

          Monell also argues that Detective Mercurio impermissibly

opined on Monell's culpable mental state, the intent to distribute.

See Fed. R. Evid. 704(b) ("In a criminal case, an expert witness

must not state an opinion about whether the defendant did or did

not have a mental state or condition that constitutes an element

of the crime charged or of a defense.").   Monell takes issue with

the following exchange:

          [Prosecutor]: All right. Detective Mercurio,
          based on your review of all of the items in
          this case, have you formed an opinion if the
          items   are   more   consistent  with   drug
          distribution or personal use of the items?
          Have you formed that opinion?

          [Detective Mercurio]: Yes.

          [Prosecutor]: What is your opinion?

          [Defense counsel]: Objection.

          [Court]: Overruled.

          [Detective Mercurio]: Based on, you know, the
          barricade on the door, the firearm being right
          next to the door, you know, three -- you have
          three   digital   scales,    basically   three
          different size digital scales, a small one,
          you know, like I said, you have the firearm,
          you have 37, in my opinion, 37 bags, $40 bags.
          No user would buy 37 $40 bags.

When the prosecutor asked Detective Mercurio to explain his last

comment, the detective clarified that it would not be economical


                                - 22 -
for a user to buy that amount of drugs in street-level, rather

than bulk, quantities.

              Monell now argues that the "[n]o user would buy 37 $40

bags" statement, combined with the recitation of the evidence of

distribution, amounted to an inadmissible expert opinion on his

mental state.11       Though Monell objected, it is clear from the

transcript that he objected on different grounds.           Just before the

exchange quoted above, the prosecutor attempted to ask the same

question      to   elicit   Detective    Mercurio's    opinion    about   drug

distribution, at which point defense counsel objected on the basis

that    the    testimony    would   be    outside     Detective    Mercurio's

expertise, but did not object on Rule 704(b) grounds.12               Because


11In his reply brief, Monell also challenges on Rule 704(b) grounds
Detective Mercurio's testimony that certain pieces of evidence
were consistent with drug distribution.      Because this argument
debuted in his reply brief, it is waived. Waste Mgmt. Holdings,
Inc. v. Mowbray, 208 F.3d 288, 299 (1st Cir. 2000) ("We have held,
with a regularity bordering on the monotonous, that issues advanced
for the first time in an appellant's reply brief are deemed
waived.").

12   Defense counsel objected as follows:

              Beyond the objections that his testimony that
              that is not consistent with personal use, he
              may have been qualified as an expert with
              respect to whether this is consistent with
              distribution, but he has no basis in his
              education   or   training  with   respect   to
              addiction, with respect to use, and so for him
              to offer an opinion that it's not consistent
              with personal use goes beyond his expertise
              and his training and for that reason should be
              excluded.


                                    - 23 -
Monell did not object on the basis he now presses on appeal, our

review is for plain error.   See United States v. Iwuala, 789 F.3d
1, 5, 7 (1st Cir. 2015) (citing Fed. R. Evid. 103(a)(1)).

          It is by no means obvious that Detective Mercurio's

comment that "[n]o user would buy 37 $40 bags" of crack cocaine

was an opinion of Monell's mental state.    Rather it was simply an

observation that drug users do not buy large quantities in bulk in

street-level units.   While it is true that a jury might in turn

infer something about Monell's purpose in possessing the drugs,

that is precisely how one proves intent in crimes where it is

relevant (and no admission is available).   In short, if there was

error here, then it certainly was not plain.   See United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001) (plain error review

requires, among other things, a "clear or obvious" error).




In one sentence of his reply brief, Monell repeats this objection
to Detective Mercurio's testimony. To the extent that Monell seeks
to challenge on appeal Detective Mercurio's qualifications, he
waived that challenge by waiting until his reply brief to raise
it, see Waste Mgmt. Holdings, Inc., 208 F.3d at 299, and then doing
so perfunctorily, see Rodríguez v. Municipality of San Juan, 659
F.3d 168, 175 (1st Cir. 2011).


                              - 24 -
D.    Admissibility of Rebuttal Evidence

             Monell next claims that the district court erred in

ruling    that   the       government     could   introduce      recorded   prison

conversations as rebuttal evidence if Monell called Tommy Nguyen

as a defense witness.

             Shortly before trial, Monell filed a proposed witness

list containing three witnesses, including his girlfriend, Nicole

Connally. Three days later and one week before trial, Monell added

Nguyen as a fourth proposed witness.              At the government's request,

the district court agreed to appoint counsel for Connally and

Nguyen because of the possibility that those two witnesses might

incriminate themselves by placing themselves in the apartment.

Before the end of the government's case-in-chief, the district

court    conducted     a    voir   dire   of   both   Connally    and   Nguyen   to

determine the scope of their testimony and whether they would

assert their Fifth Amendment privilege against self-incrimination.

Connally validly asserted her Fifth Amendment privilege, and the

district court excused her.

             Nguyen, on the other hand, agreed to waive in part his

Fifth Amendment privilege, and refused to answer questions only

about whether he owned or directly possessed the guns, ammunition,

or   drugs   found     in   the    apartment.      During   voir    dire,   Nguyen

testified that he had lived in the apartment at 696 North Main

Street for about two months before the police conducted the search;


                                        - 25 -
that he allowed Monell to stay in the apartment five or six times;

and that Nguyen had seen the handgun, shotgun, and ammunition in

the apartment before Monell stayed there for the first time.    He

also denied seeing Monell possess drugs in the apartment.   Nguyen

stated that he and Monell were members of the Bloods street gang,

but denied knowing about Monell's role in the gang.

          The district court deferred ruling on the admissibility

of Nguyen's testimony and any rebuttal evidence until later that

day. In the meantime, the government made it clear that, if Nguyen

testified, it would seek to introduce as rebuttal evidence an audio

recording of a June 15, 2013, prison conversation, recorded while

Monell was in pretrial detention, during which Monell seemingly

attempted to convince Connally, with whom he shared a child, to

take responsibility for the crime.13   The government argued that


13 The following excerpts from the transcript of the prison
conversation provide a flavor of the exchange between Monell and
Connally:

               Monell:   End of the day, you got to
               think about it.    Think.   I will never
               know. I will never opportunity [sic] for
               shit. I will be 55, and I come home with
               5 years parole. So, they gonna be on my
               ass for 25. So, think. Don't think now.
               Think about everything later on. Get it?
          . . . .
               Connally: . . . .     Throw my name out
               there. See what happens. If you haven't
               already.
          . . . .
               Connally: I said what you feel deep down
               inside when it comes to me about the

                              - 26 -
the recording supported an inference that Monell also pressured

Nguyen to testify falsely as a backup plan when Connally refused.14

Monell objected, arguing that the prison conversation between

Monell and Connally was not relevant to Nguyen's decision to

testify.   Defense counsel also asked the district court to rule on

the admissibility of the rebuttal evidence before defense counsel

made a decision on whether to call Nguyen.

           After the government finished its case-in-chief, the

district   court   ruled    that     it   would   admit   Nguyen's   testimony

notwithstanding    his     partial    exercise    of   his   Fifth   Amendment

privilege against self-incrimination, "if this testimony plays out

as I expect it and as conducted in the voir dire."              The district




                situation.
                Monell:    That's not true. . . . It's
                that I figured I would go to--I would do
                what I would do for you if there's the
                mathematics. This is about mathematics.
                Like, last time I was out there, [Marvin]
                said, "Listen, if we get pulled over, I'm
                taking this for you."     That's what my
                people do for me.
           . . . .
                Monell:    Like I said, end of the day,
                you gotta do you now because if you don't
                do it, I'm done. . . . 20 years? Do you
                know what that is? You think one year
                was a lot? You gotta do you now.

14In a transcript of a different prison conversation produced by
the government at sentencing, but not during the trial, Monell
told Connally, "I'm a let you go with all of that and I'm a move
on, I go to my plan B now that's all I can do."        See infra
section II.E.


                                     - 27 -
court also stated that if Nguyen testified, evidence that Nguyen

and Monell were members of the Bloods street gang could come in,

and   "may   open    the     door    toward    other   gang-related       evidence,"

including    photographs       and    gang-colored      clothing    found    in   the

apartment.        The district court explained that it would delay a

"final ruling" on the admissibility of the prison recording until

after Monell put on his other evidence, but the court indicated

that "if Nguyen does testify," the recording would be admissible.

The   district      court    confirmed        this   inclination    after     Monell

presented his other evidence, predicting that "my ruling will be

that if [Nguyen] testifies, I will permit the government to

introduce the transcript or the tapes rather from June 15th, 2013."

The district court then made conditional rulings about redacting

statements in the recording about Monell's pretrial detention and

predicted prison sentence.            After defense counsel conversed with

Monell, the defense rested without calling Nguyen as a witness.

             On    appeal,    Monell    argues       that   the   recorded    prison

conversation       was     inadmissible        as    irrelevant     and     unfairly

prejudicial, see Fed. R. Evid. 402, 403, and that the district

court's ruling to the contrary violated his Sixth Amendment right

to call witnesses in his defense.               We do not reach the merits of

Monell's argument, however, because Monell waived his challenge by

not calling Nguyen as a witness.




                                       - 28 -
            Our conclusion that Monell waived his challenge flows

from the reasoning in Luce v. United States, 469 U.S. 38 (1984).

In Luce, the defendant sought to challenge the district court's

denial of his motion in limine15 to prevent the government from

impeaching him, if he testified, with a prior conviction under

Federal Rule of Evidence 609(a). 469 U.S. at 39-40.      The Supreme

Court held that the defendant's challenge was not reviewable

because he decided not to testify and the challenged evidence

therefore did not come in.             Id. at 43.      The Court identified

several reasons why this must be so: (1) the lack of factual

context    made   it    difficult   for    a   reviewing   court   to    balance

probative value and unfair prejudice; (2) the district court's in

limine ruling was subject to change until the evidence was actually

offered;    (3)   the     government      ultimately   might   not      use   the

objectionable impeachment evidence; (4) the defendant might have

chosen not to testify even without the adverse ruling; and (5)

harmless error analysis would be an empty exercise because "the

appellate court could not logically term 'harmless' an error that

presumptively kept the defendant from testifying."             Id. at 41-42.

Though Luce involved a challenge to a Rule 609(a) ruling, we have


15 The Court in Luce used the term "in limine" "in a broad sense
to refer to any motion, whether made before or during trial, to
exclude anticipated prejudicial evidence before the evidence is
actually offered." Luce, 469 U.S. at 40 n.2. Monell's objection
to the government's anticipated rebuttal evidence fits within this
broad definition.


                                    - 29 -
extended its reasoning to other in limine evidentiary rulings,

including those under Rule 403.          See United States v. Griffin, 818
F.2d 97, 104 (1st Cir. 1987).

             The concerns animating Luce counsel against appellate

review here.     We    would      need   to   make   too   many     speculative

assumptions     to    rule   on    Monell's   claim.       First,    and   most

significantly, Nguyen's testimony might not have made it into

evidence.     The district court made the admissibility of Nguyen's

testimony contingent on his trial testimony conforming to his voir

dire.   The     district     court   acknowledged    the   possibility     that

Nguyen's actual testimony might differ from his voir dire: "I, of

course, don't know how precisely this is going to play out. I'm

sort of guessing how this is going to play out . . . ."              Had Nguyen

refused to answer all or most of the government's questions on

cross-examination, the district court could have stricken Nguyen's

testimony.    See United States v. Gary, 74 F.3d 304, 310 (1st Cir.

1996) ("When cross-examination on material issues raised on direct

examination is curtailed because of a witness's valid claim of

privilege . . . the trial court, in its discretion, may refuse to

permit that witness's testimony.").

             Second, we would also need to assume that Monell would

have called Nguyen if not for the district court's ruling on the

recorded prison conversation. There are at least two other reasons

Monell might have had for keeping Nguyen off the stand.               One would


                                     - 30 -
be to keep the lid shut on evidence about Monell's shared street

gang affiliation with Nguyen.     The other was that, after hearing

Nguyen's voir dire, Monell might have decided that the jury would

not   believe   Nguyen,   regardless     of   the   government's    cross-

examination or rebuttal evidence.16

          Third, the government might have elected not to risk a

reversible appellate issue, and ultimately might have decided not

to introduce the prison recording.        This possibility would have

become more likely if Nguyen's testimony suffered from internal

inconsistencies, or if the government was able to put in all of

the evidence of gang affiliation.      Furthermore, had the government

introduced the recording, we do not know to what extent the

statements in the recording would have been redacted, which makes

it difficult to evaluate the degree of unfair prejudice Monell

would have suffered.

          Appellate review of an evidentiary ruling, especially a

Rule 403 ruling, cannot bear this level of speculation.            Thus, if

Monell wished to challenge the admissibility of the rebuttal

evidence, he should have called Nguyen, put his testimony before

the jury (and cemented it into the record), objected if and when




16 In particular, Nguyen's story during voir dire that he stayed
with a friend the night before the search, then, upon returning
the next morning, did not enter his own apartment, instead
remaining on the stairwell for several hours, could have struck
the jury as unbelievable.


                                - 31 -
the government sought to introduce the prison recording, and then

appealed the ruling if the district court overruled his objection.

See, e.g., Aguirre v. Turner Constr. Co., 582 F.3d 808, 814 (7th

Cir. 2009) ("When a judge makes a conditional ruling on evidence,

the party objecting to it must satisfy the condition if he wants

to preserve the issue for appellate review.").            True, Monell would

have run the risk that we would affirm the admission of the

rebuttal evidence, but parties must engage in this sort of calculus

all of the time.      Cf. Ohler v. United States, 529 U.S. 753, 757-

59   (2000)    (discussing     the     choices    defendants     with    prior

convictions face in deciding whether to testify).

           Our approach to this issue presents no unfairness to

Monell or to other defendants in similar positions.             Monell points

us to no trial management rule that required the prosecution to

tell Monell before he called Nguyen what the prosecution would do

on rebuttal.       Nor did the district court have a duty to preview

its likely ruling. If we were now to rule that those discretionary

disclosures--all to Monell's benefit--also conveyed the advantage

of challenging an evidentiary ruling that was never actually made,

the likelihood of such disclosures would drop.            We think it fairer

to all to presume that providing a defendant with more information

does not itself alter the rules on waiver to his advantage.

           Monell points to cases in which we have suggested in

dicta   that   a   defendant   could   avoid     the   Luce   waiver   rule   by


                                     - 32 -
screening the proposed testimony voir dire, thereby providing a

"verisimilitudinous enactment of an actual context," rather than

putting it before the jury.       Griffin, 818 F.2d at 105 ("[C]ounsel

may request . . . in exceptional cases, that the actual testimony

be screened voir dire in the jury's absence." (emphasis added));

see also United States v. Nivica, 887 F.2d 1110, 1116 (1st Cir.

1989) (quoting Griffin).       We do not rule out the possibility that

a   sufficiently   definite     preview    of   the    defendant's    and    the

government's proposed evidence could provide a "verisimilitudinous

enactment of an actual context," Griffin, 818 F.2d at 105, such

that the district court and appellate court can rule without the

disadvantages listed in Luce.           Here, though, for all the reasons

we have already listed, no such enactment occurred (or was likely

possible).

             Finally,    our   recent    decision     in   United   States    v.

Jimenez-Bencévi, 788 F.3d 7 (1st Cir. 2015), does not dictate a

different result.       In Jimenez-Bencévi, the district court required

the defendant to reveal to his proposed expert the defendant's

proffer of an admission of guilt during plea negotiations with the

government.     Id. at 13-14.     That proffer was protected by direct

use immunity granted in a written proffer agreement.                Id. at 10.

The defendant did not call the expert, and on appeal sought to

argue that the district court violated his proffer agreement. Id.

at 14.   We held that the defendant did not waive this challenge,


                                   - 33 -
even though he did not put the expert on the stand.       Id. at 15.

There are several reasons why Jimenez-Bencévi does not control

here.   The ruling at issue in Jimenez-Bencévi unconditionally

required the defendant to violate his proffer agreement as a

precondition to calling his expert, rather than as a down-the-road

ramification of calling the expert.       In addition, the district

court in Jimenez-Bencévi effectively excluded the defendant's

expert, because it concluded that "the expert would likely recant

upon learning of the proffer; and if he did not, the court would

not allow him to testify."   Id.   Simply put, in Jimenez-Bencévi it

was abundantly clear that because of the challenged ruling, the

defendant could not call his expert, and certainly could not do so

without violating his proffer agreement, whereas we are left to

guess how events would have transpired in the district court had

Monell called Nguyen.

E.   Sentencing Challenge

          Monell's final challenge is to his prison sentence.    The

district court sentenced Monell to a total of 262 months in prison.

This sentence was at the bottom of the applicable guidelines

sentencing range of 262 to 327 months and well below the 324 months

recommended by the government.     Monell's status as an armed career

criminal set his guidelines sentencing range by requiring an

offense level of 34 and criminal history category of VI.      See 18

U.S.C. § 924(e); U.S.S.G. § 4B1.4.


                               - 34 -
            The district court cited several reasons for imposing a

guidelines sentence above the statutory minimum: "an extensive

criminal record of violent offenses," and findings "that [Monell]

has gang membership and affiliation, that he has attempted to

obstruct justice, [and] that he engaged in serious post offense

conduct," namely, using a manufactured weapon during a prison riot

and attacking corrections officers with a mesh bag full of broken

tiles.     Monell challenges on appeal only the finding that he

attempted to obstruct justice, arguing that "selecting a sentence

based on clearly erroneous facts" would be procedural error, Gall

v. United States, 552 U.S. 38, 51 (2007).

            The   district    court     found   that   Monell   attempted   to

obstruct justice by trying to persuade Connally and Nguyen to

testify    falsely   and     accept    responsibility    for    his   criminal

conduct.17 To make the obstruction of justice finding, the district

court relied primarily on transcripts of recordings of prison

conversations between Monell and Connally, one of which was the

conversation the government intended to use as rebuttal evidence

at    trial.18    Despite     the     sometimes   cryptic   nature    of    the


17The district court made the two findings of attempted obstruction
in the context of deciding that an obstruction of justice
enhancement would apply. See U.S.S.G. § 3C1.1. The obstruction
of justice enhancement ultimately had no effect on Monell's
sentence, but the district court later cited its obstruction
finding in selecting Monell's sentence within the guideline range.

18   In addition to the June 15, 2013, conversation the government


                                      - 35 -
conversations, the transcripts support a reasonable inference that

Monell attempted to get Connally to claim responsibility for at

least some of the criminal conduct. See supra notes 13-14. Monell

argues that a reasonable interpretation of the conversations was

that   Monell    wanted    Connally     to   tell   the   truth   by   claiming

possession of the drugs.       Even if we assume such an interpretation

was reasonable, "[w]here there is more than one plausible view of

the circumstances, the sentencing court's choice among supportable

alternatives cannot be clearly erroneous."                 United States v.

D'Andrea, 107 F.3d 949, 958 (1st Cir. 1997).19

              In Nguyen's case, the district court's apparent finding

was    that    Monell     persuaded    Nguyen   to    inferentially      accept

responsibility by testifying that he owned the apartment at issue

and that he had seen guns in the apartment prior to Monell's

staying there. While it is not clear that the district court relied

on this finding, even if it did, this finding, too, was not clearly

erroneous.      The district court acknowledged "gaps in the story"

connecting Monell to Nguyen, but cited several pieces of evidence




had offered at trial, the government also produced a transcript of
a July 15, 2013, conversation between Monell and Connally during
sentencing proceedings.

19 Nor does it matter that defense counsel, in summarizing
Connally's expected testimony, stated an intention not to ask her
whether she engaged in criminal activity.    What does matter is
Monell's attempt (even if unsuccessful) during the prison
conversations to pressure Connally into taking the fall for him.


                                      - 36 -
supporting an inference of obstruction: the transcripts of the

prison   conversations;        Nguyen's    late    appearance    as   a   witness;

Nguyen's "not credible" testimony on voir dire; and the shared

gang affiliation. In particular, in a recording of a second prison

conversation that the government cited for the first time during

sentencing, Monell told Connally: "what you went through was state

law[,] totally different animal but like I said I'm not gonna get

into it[.] . . . I'm a let you go with all of that and I'm a move

on, I go to my plan B now that's all I can do."                 (emphasis added)

Given that Monell had a backup plan if Connally would not take the

fall, and that Nguyen later showed up with a not credible attempt

to take the fall for Monell, a reasonable inference could be made

that   Nguyen    was   "plan    B,"    even   if   a   competing   inference    is

possible.     See id.    The district court therefore did not rely on

a   clearly     erroneous      factual     finding     in   selecting     Monell's

sentence.

                                III.     Conclusion

       For the foregoing reasons, we affirm Monell's convictions and

sentence.




                                       - 37 -